DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 depends from and recites the same subject matter of claim 35.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 25-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hatasawa et al. [US 5,973,863] in view of Reiser et al. [“PIRest Technology” cited by the Applicant].
For claims 20 and 22, Hatasawa teaches an apparatus (see Fig. 1), comprising: 
an upper lens part of a projection lens (at least barrel 30a or a combination of upper barrels 30a and 30b), the upper lens part comprising a plurality of holders for optical elements (4, plurality of element may be in a single barrel, see col. 12 lines 6-10, or the combination of barrels 30a and 30b, see Figs. 2, 4, and 5); 
a module (30b or 30c) of the projection lens comprising a holder (4) for an optical element (2b or 2c); and
a spacer (piezo elements, see col. 14 line 65 - col 15 line 7) between the upper lens part and the module, 
wherein the spacer is configured so that: 
when the spacer is activated by a supply of energy (from control device 66), an extent of the spacer changes from a first extent to a second extent different from the first extent to change an orientation of the upper lens part relative to the module (adjusting piezo elements with voltage to adjust orientation of the barrels, see col. 4 line 66 - col. 5 line 13, col. 8 line 46 - col. 9 line 25, and col. 14 lines 37-54)); 
and wherein the apparatus is a semiconductor lithography projection exposure apparatus (see Fig. 1).
Hatasawa fails to teach that after achieving the second extent, when the spacer is de-activated by removing the supply of energy, the spacer maintains the second extent to within 100 nanometers.
Reiser teaches after achieving the second extent, when the spacer is de-activated by removing the supply of energy, spacer maintains the second extent to within 100 nanometers (see Figs. 5 and 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the actuator as taught by Reiser in place of the piezo actuator as taught by Novak in order to maintain the position of the actuator without the need to providing energy so as to conserve power and reduce heat.
For claims 27 and 33, Reiser teaches after achieving the second extent, when the spacer is de-activated by removing the supply of energy, the spacer maintains the second extent to within five nanometers (see Figs. 5 and 6, maintains position within tens of seconds to hours and days after voltage removal to within a desired resolution, Applicant identifies the PIRest series actuators as providing the stability, see page 4 lines 10-13 of the specification).
Further, there is no evidence showing the criticality of the claimed second extent tolerance.
Maintaining the position of the actuator to ensure that the surface of the mirror is constant during exposure is a result effective parameter that provides an accurate exposure wavefront.
According to well established patent law precedent (see, for example, M.P.E.P. §2144.05) it would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the claimed invention to determine (for example by routine experimentation) the optimum tolerances to provide for accurate exposure.
For claims 25 and 31, Hatasawa teaches the projection lens further comprises: a lower lens part (30e, see Figs. 1 and 4) comprising a plurality of holders for optical elements; and a passive spacer (washer spacers 42cd and 42de, see Fig. 1) between the lower lens part and the module.
For claims 26 and 32, Hatasawa teaches the projection lens further comprises a plurality of optical elements (see Figs. 1 and 4).
For claims 28 and 34, Hatasawa teaches the spacer comprises a piezoelectric material (piezo elements, see col. 14 line 65 - col 15 line 7).
Claims 23, 24, 29, 30, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hatasawa in view of Reiser as applied to claims 20 and 22 above, and further in view of Fuse et al. [US 2005/0035684].
For claims 23, 24, 29, 30, 35, 39, and 40, Hatasawa teaches a piezoelectric spacer between the upper lens part and the module (see Figs. 4 and 5), but fails to teach a seal surrounding the spacer between the upper lens part and the module to provide a seal between the upper lens part and the module, wherein the seal comprises an O-ring.
Fuse teaches a seal (11 and 13, see Fig. 4) a seal surrounding the spacer (12) between two parts (flanges 10 and 14) to provide a seal between the two parts (tube and attenuating material covering the entire surface, see [0079]-[0082]), wherein the seal comprises an O-ring (ring rubber material, see [0082]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the seal as taught by Fuse in the actuator spacers as taught by Hatasawa, because the seal allows for attenuating vibration while controlling degassing and dust creation while the decoupling element allows for ensuring that the application of force is only along a desired direction.
For claim 36, Reiser teaches after achieving the second extent, when the spacer is de-activated by removing the supply of energy, the spacer maintains the second extent to within five nanometers (see Figs. 5 and 6, maintains position within tens of seconds to hours and days after voltage removal to within a desired resolution, Applicant identifies the PIRest series actuators as providing the stability, see page 4 lines 10-13 of the specification).
Further, there is no evidence showing the criticality of the claimed second extent tolerance.
Maintaining the position of the actuator to ensure that the surface of the mirror is constant during exposure is a result effective parameter that provides an accurate exposure wavefront.
According to well established patent law precedent (see, for example, M.P.E.P. §2144.05) it would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the claimed invention to determine (for example by routine experimentation) the optimum tolerances to provide for accurate exposure.
For claim 37, Hatasawa teaches the projection lens further comprises: a lower lens part (30e, see Figs. 1 and 4) comprising a plurality of holders for optical elements; and a passive spacer (washer spacers 42cd and 42de, see Fig. 1) between the lower lens part and the module.
For claim 38, Hatasawa teaches the projection lens further comprises a plurality of optical elements (see Figs. 1 and 4).
Response to Arguments
Applicant’s arguments with respect to claims 20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hatasawa is relied upon to tech the salient portions of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759